Citation Nr: 1000474	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
nodulocystic acne. 

2.  Entitlement to service connection for psychiatric disorder, 
to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1990 to February 1994. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Hartford, Connecticut (RO).  

In a September 2006 rating decision, the RO continued the 10 
percent disability rating for nodulocystic acne.  By the way of 
a September 2007 rating decision, the RO denied the claim for 
service connection for depression, currently identified as a 
psychiatric disorder.  The Veteran has appealed both issues. 

It appears that in a May 2008 correspondence, the Veteran has 
raised additional claims for service connection for 
posttraumatic stress disorder and Gulf War syndrome.  These 
issues have not yet been addressed by the RO, and they are 
REFERRED back for appropriate action.

Additionally, in the May 2008 correspondence, the Veteran 
appealed the denial of his service connection claim for 
depression, and this matter is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's disability due to nodulocystic acne is manifested 
by involvement of 12 percent of the entire body and 7 percent 
of exposed areas; there is no evidence of 
intermittent systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, was required for any duration.  





CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for nodulocystic acne have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7806 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, after the September 2006 RO decision in the matter, VA 
sent a letter to the Veteran in September 2007 that fully 
addressed all notice elements concerning his increased rating 
claim.  The letter informed the Veteran of what evidence is 
required to substantiate the claims, and apprised the Veteran 
as to his and VA's respective duties for obtaining evidence.  
VA has also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the September 2007 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an October 2007 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished to 
the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  The record includes the 
Veteran's service treatment records and additional private 
medical records.  It is noted that during an April 2007 RO 
hearing, the Veteran testified that he received private medical 
treatment for removal and drainage cysts during periods of 
flare-ups.  The Board notes that the record does not contain 
any private treatment records reflecting treatment described by 
the Veteran during the hearing.  That being said, the Veteran 
has not asked VA to obtain these treatment records. 

Additionally, VA provided the Veteran with an examination in 
July 2006 to evaluate the nature and severity of the Veteran's 
skin condition.  This evaluation contains the Veteran's report 
of medical history for his skin condition, including removal 
and drainage of cysts.  Based on the findings reported in the 
VA examination, there is sufficient medical evidence to 
adjudicate the Veteran's claim without any prejudice.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating Claim

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA will 
also review the history of the Veteran's disability in order to 
ensure that the decision regarding the current disability 
rating accounts for all the prior treatment and the severity of 
the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  Here, the Veteran's symptomatology has 
remained consistent throughout the entire appeals period, and 
staged ratings are not warranted. 

The Veteran's disability has been rated as 10 percent under a 
general set of criteria applicable to skin found at 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (dermatitis or eczema).  Under 
the criteria found at Diagnostic Code 7806, a 10 percent rating 
is warranted for cases with at least five percent, but less 
than 20 percent of the entire body, or at least five percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

Alternatively, dermatitis or eczema may be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800) 
or (Diagnostic Codes 7801-7805), depending upon the predominant 
disability. 

Under Diagnostic Code 7800, disfigurement of the head, face, or 
neck with one characteristic of disfigurement warrants a 10 
percent evaluation. Disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation. Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper- pigmented 
in an area exceeding six square inches (39 square centimeters); 
skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Id. at Note (1) (2008).

The Board notes that the portion of the Schedule for Rating 
Disabilities that addresses the skin was amended effective 
October 23, 2008.  However, the amendments only apply to 
applications for benefits received by VA on or after October 
23, 2008.  Since the Veteran's claim was received in June 2006, 
the amendment is not relevant, and therefore, it will not be 
discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).

Based on the evidence in the record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's 
nodulocystic acne is not warranted. 

In this case, the evidence also does not reveal that the skin 
disorder has affected more than 12 percent of the entire body 
area or 7 percent of the exposed body area.  See July 2006 VA 
examination report.  There is no objective evidence that the 
disorder has ever required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for any 
duration of time.  This symptomatology would only warrant the 
current assigned, 10 percent disability rating, and no more, 
under Diagnostic Code 7806.  See 38 C.F.R. § 4.118

In the July 2006 VA examination report, the examiner noted that 
the Veteran's disability manifested by mild disfigurement, 
depending on the severity of the flare-up which occurred.  
There were no scars observed and none of the affect areas 
covered more than two centimeters.  As such, there is no 
evidence to support a disability rating in excess of 10 percent 
under Diagnostic Code 7800.  See 38 C.F.R. § 4.118. 

Additionally, the July 2006 VA examination report does not show 
any limitation of motion due to the skin disorder.  Although 
the examiner noted that the Veteran had mild to moderate 
functional impairment, the examiner did not indicate that this 
was the result of limited motion.  Moreover, there is no 
indication in the record that the Veteran's disability causes a 
limitation of motion to an affected part.  Indeed, during the 
April 2007 hearing, the Veteran described symptoms of isolated 
stinging pain during flare-ups, and he did not testify that his 
disability causes any loss of motion. Therefore, an increased 
rating is not warranted for functional loss due to an affected 
area.  See 38 C.F.R. § 4.118, Diagnostic Code 7805. 
Based on the forgoing, the Board finds that the evidence of 
record does not show that an evaluation in excess of 10 percent 
is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  
The Veteran's claim for a higher evaluation is denied. 

Finally, the Board has also considered the application of 
extra-schedular rating in this case under 38 C.F.R. § 
3.321(b)(1).  The evidence of record shows that the functional 
effect of the Veteran's disability includes time lost at work 
when flare-ups occur.  Although Veteran's disability causes him 
some functional impairment, which the July 2007 examiner has 
described as mild to moderate,  the evidence of records does 
not show that his skin disorder has resulted in marked 
interference with Veteran's earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the impairment 
resulting from the Veteran's disability is appropriately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a higher evaluation than 10 percent for 
nodulocystic acne is denied. 


REMAND

As noted above, the Veteran has submitted a timely notice of 
disagreement from a September 2007 rating decision on the issue 
of entitlement to service connection for psychiatric disorder 
to include depression, but he has not yet received a statement 
of the case 

Thus, because the Veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran with a 
Statement of the Case as to the issues of 
entitlement to service connection for 
psychiatric disorder.  The Statement of the 
Case should be sent to the latest address 
of record for the Veteran.  The RO should 
inform the Veteran that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


